TAYLOR, Justice,
concurring.
I reluctantly concur.
Reluctantly, because portions of the initiative, as written, violate principles of federal constitutional law announced by the Supreme Court of the United States. The sponsors and the opponents of the initiative admit the defects. Therefore, its submission to the electorate of Wyoming will result in little more than a costly and inefficacious sampling of opinion to be followed by further litigation if the initiative is passed.
Furthermore, this court is indulging in a questionable expediency to permit the initiative process to move forward. This court is presuming that a sufficient number of petition signatures exist. Prior to the general election of November 3, 1992, the supporters of the initiative presented the Secretary of State of the State of Wyoming with some petition signatures which were never counted. This court is applying a presumption to hold that a sufficient number of the 2,571 uncounted signatures are valid. The law requires that the Secretary of State make an empirical determination that petitions have been submitted which contain signatures from a sufficient number of “qualified registered voters.” Wyo.Stat. § 22-24-116(a)(i) (1992). However, this court is making a theoretical determination that the signatures are valid based upon the statistical percentage of qualified signatures on the previously verified initiative petitions. The majority opinion correctly admits that these signatures are still subject to challenge. Practically, however, the time for such a challenge is limited. Therefore, the presumption this court is applying may only present another issue for further litigation if the initiative is passed.
Despite my concerns about the constitutionality of portions of the initiative, I believe the political debate would have been better served if this court had followed the majority rule and found that no justiciable controversy was present. There is profound wisdom in the separation of powers doctrines. By allowing the legislative process to be completed before judicial review is sought, our federal and state constitutions permit complete deliberation of important issues. I believe the initiative process should also be allowed to proceed without judicial review of substantive challenges to the proposed law.
In a democracy, the political process is fueled by debate. Debate presents the opportunity to obtain information, to offer opin*297ions, and, ultimately, to persuade. Debate can take place in many forums. Our citizens debate in the mass media, in the halls of government, in the auditoriums of local communities, in the neighborhood coffee shops or in the living rooms of homes across the state. Whatever the forum, the goal of debate is to arrive at a reasoned decision. The voters of Wyoming -will make a reasoned decision about this initiative. Notwithstanding the outcome, however, there will be unresolved issues because of the language of the initiative and today’s decision.